Name: Commission Regulation (EEC) No 1371/91 of 24 May 1991 fixing the rate of the aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/48 Official Journal of the European Communities 25 . 5 . 91 COMMISSION REGULATION (EEC) No 1371/91 of 24 May 1991 fixing the rate of the aid for dried fodder amended by Regulation (EEC) No 1110/89 (5), the average world market price for the products described in the first and third indents of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus determined is used to fix the aid rate applicable on the following month ; Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (6), as last amended by Regulation (EEC) No 1 757/90 Q ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 2275/89 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78 , when the guide price is higher than the average world market price, aid is granted for dried fodder as described under Article 1 (b) and (c) of that Regulatipn and obtained from fodder plants harvested in the Community ; whereas that aid takes account of a percentage of the difference between these two prices ; Whereas this percentage and the guide price were fixed by Council Regulation (EEC) No 1357/91 of 24 May 1991 fixing the guide price for dried fodder products for the period from 27 May to 1 6 June (3) ; Whereas, in the absence of the guide price for dried fodder and of the percentages referred to in Article 5 of Regulation (EEC) No 1117/78 and of the intervention price for barley for the 1991 /92 marketing year, the rate of the aid was fixed in accordance with Commission proposals to the Council and should be confirmed or replaced once the guide price, related measures, the percentages referred to in Article 5 of Regulation (EEC) No 1117/78 and the intervention price for barley for the 1991 /92 marketing year are known ; Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (4), as last Whereas, in accordance with Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to determine the average world market price, that price is determined on the basis of the sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; Whereas, pursuant to Article 11 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78 , the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the aid is introduced, (') OJ No L 142, 30 . 5. 1978 , p. 1 . (2) OJ No L 218, 28 . 7. 1989, p. 1 . (') See page 7 of this Official Journal . (4) OJ No L 171 , 28 . 6. 1978 , p. 1 . 0 OJ No L 118, 29 . 4. 1989, p. 1 . (6) OJ No L 179, 1 . 7. 1978, p . 10 . 0 OJ No L 162, 28 . 6. 1990 , p. 21 . 25. 5 . 91 Official Journal of the European Communities No L 130/49 Spain the amount is to be adjusted by the difference, multiplied by the percentage referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation , adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1117/78 ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3(3) of Regulation (EEC) No 1528/78 , the corrective amount must be fixed for the month or months in question at a level such that the aid is equal to zero ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a conversion rate based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, pursuant to Articles 120 (2) and 306 (2) of the Act of Accession, the additional aid applicable in these two Member States is to be adjusted by an amount equal to the amount of customs duties on imports of these products from third countries .; whereas, in addition, in HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2. However, the rate of aid for the 1991 /92 marketing year shall be confirmed or replaced with effect from 27 May 1991 to take account of the guide price for dried fodder, the intervention price for barley and the percen ­ tages referred to in Article 5 of Regulation (EEC) No 1117/78 for the 1991 /92 marketing year. Article 2 This Regulation shall enter into force on 27 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 164, 24. 6. 1985, p . 1 . (2) OJ No L 201 , 31 . 7. 1990, p. 9. No L 130/50 Official Journal of the European Communities 25 . 5. 91 ANNEX to the Commission Regulation of 24 May 1991 fixing the rate of the aid for dried fodder Aid applicable from 27 May 1991 to dried fodder : (ECU/tonm) Fodder dehydrated by artificial heat drying Protein concentrates Fodder otherwise dried Spain Portugal Other Member States Portugal Other Member States Aid (') 42,975 45,496 46,221 12,556 13,281 Aid in case of advance fixing for the month of : (ECU/tonne) June 1991 (') 43,301 46,028 46,749 13,088 13,809 July 1991 (') 62,023 64,891 65,471 31,951 32,531 August 1991 (') 62,193 65,061 65,641 32,121 32,701 September 1991 (') 61,568 64,432 65,016 31,492 32,076 October 1991 (2) 0,000 0,000 0,000 0,000 0,000 November 1991 (2) 0,000 0,000 0,000 0,000 0,000 December 1 99 1 (2) 0,000 0,000 0,000 0,000 0,000 January 1992 (2) 0,000 0,000 0,000 0,000 0,000 February 1992 (2) 0,000 0,000 0,000 0,000 0,000 March 1992 (2) 0,000 0,000 0,000 0,000 0,000 (') Rate fixed provisionally, pending and subject to the setting of the prices and related measures for the 1991 /92 marketing year, as regards : (a) the guide price for dried fodder ; (b) the percentage referred to in Article 5 of Regulation (EEC) No 1117/78 ; (c) the intervention price for barley. (2) In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .